_________________________________________________________________________

                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF UTAH



BENJAMIN VIENT,
                                                      MEMORANDUM DECISION
         Plaintiff,                                       AND ORDER

vs.                                                       Case No. 2:19-CV-51-DAK

ANCESTRY,                                                   Judge Dale A. Kimball

         Defendant,




       This matter is before the court on Plaintiff’s Motion for Relief Under Federal Rule of

Civil Procedure 60(a) [ECF No. 94]. Plaintiff states that the court’s prior order on a prior motion

for relief from judgment mistakenly overlooked the fact that his motion was under Rule 60(a),

not Rule 60(b). Plaintiff’s prior motion stated that it was under Rule 60(a), which is for clerical

mistakes or an oversight or omission. But the motion made substantive arguments akin to a Rule

60(b) motion. Because the substance of Plaintiff’s prior motion was a Rule 60(b) motion, the

court analyzed it under Rule 60(b). To the extent that Plaintiff believes the court should have

analyzed his motion under the more restrictive grounds for relief under the Rule 60(a), there

were no grounds for asserting that there was a clerical mistake or mistake arising from oversight

or omission in the court’s previous rulings. The court fully analyzed Plaintiff’s motion in the

prior order and explained that there were no grounds for finding a mistake. The lack of mistake

would apply equally under Rule 60(a) or 60(b). Accordingly, Plaintiff’s Motion for Relief Under

Federal Rule of Civil Procedure 60(a) is DENIED.
DATED this 29th day of June, 2021.

                                         BY THE COURT:


                                         __________________________________
                                         DALE A. KIMBALL,
                                         United States District Judge




                                     2
